 292DECISIONS OF NATIONAL LABOR RELATIONS BOARDSSS Typographers, Inc. d/b/a Ace Typographers,and AVJ Graphics, Inc. d/b/a ManhattanGraphic Productions and Reuben D. LawrenceIII. Case 2-CA-17400March 26, 1981DECISION AND ORDERUpon a charge filed on July 18, 1980, by ReubenD. Lawrence III, an individual, herein called theCharging Party, and duly served on SSS Typogra-phers, Inc. d/b/a Ace Typographers, and AVJGraphics, Inc. d/b/a Manhattan Graphic Produc-tions, herein called Respondents, the GeneralCounsel of the National Labor Relations Board, bythe Regional Director for Region 2, issued a com-plaint on July 31, 1980, against Respondents, alleg-ing that Respondents had engaged in and were en-gaging in unfair labor practices affecting commercewithin the meaning of Section 8(a)(1), (3), and (4)and Section 2(6) and (7) of the National Labor Re-lations Act, as amended. Copies of the charge andcomplaint and notice of hearing before an adminis-trative law judge were duly served on the partiesto this proceeding.'With respect to the unfair labor practices, thecomplaint alleges in substance that on or aboutJuly 11, 1980, Respondents discharged employeeReuben D. Lawrence III, and thereafter failed andrefused, and continue to fail and refuse, to reinstatehim because he joined, supported, or assisted NewYork Typographical Union No. 6, InternationalTypographical Union, AFL-CIO; because, on May14, 1980, he filed an unfair labor practice chargeagainst Respondents in Case 2-CA-17244 and gavetestimony to the Board in the form of an affidavit;and because, on or about May 30, 1980, he filed acharge against Respondents with the OccupationalSafety and Health Administration.On December 1, 1980, counsel for the GeneralCounsel filed directly with the Board a Motion forA hearing in Cases 2-CA-16952, 2-CA-17014, 2-CA-17244, and 2-CA-17259, involving the same Respondents herein, commenced on July14, 1980, before Administrative Law Judge James F. Morton, and closedon July 16, 1980. Thereafter, on August 7, 1980, the General Counselfiled with the Administrative Law Judge a "Motion To ConsolidateCases and Reopen the Record," requesting that the record in the priorcases be reopened for purposes of taking testimony with regard to Case2-CA-17400. On September 5, 1980, the Administrative Law Judgeissued an "Order Re-Opening Hearing, Consolidating Cases, and Re-Scheduling Hearing," in which he ordered that the hearing in Cases 2-CA-16952, 2-CA-17014, 2-CA-17244, and 2-CA-17259 be reopened,and that said cases be consolidated for further hearing with Case 2-CA-17400.On October 7, 1980, the General Counsel filed with the AdministrativeLaw Judge a "Motion To Sever Cases and Close the Record" requestingthat Case 2-CA-17400 be severed from the cases heard on July 14-16,1980; that the record in said cases be closed; and that a new date be setfor the submission of briefs regarding those cases, since Respondent havenot filed an answer to the complaint in Case 2-CA-17400. On October 9,1980, the Administrative Law Judge issued an "Order Severing Cases,Cancelling Hearing and Setting Date for Filing of Briefs."255 NLRB No. 33Summary Judgment based on Respondents' allegedfailure to file an answer to the complaint in the in-stant proceeding. Subsequently, on December 9,1980, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for Sum-mary Judgment should not be granted. Respond-ents thereafter filed a response to the Notice ToShow Cause on December 29, 1980. On January16, 1981, the General Counsel filed a response toRespondents' response to the Notice To ShowCause. Upon the entire record in this proceeding,the Board makes the following:Ruling on the Motion for Summary JudgmentSection 102.20 of the National Labor RelationsBoard Rules and Regulations, Series 8, as amended,provides as follows:The respondent shall, within 10 days from theservice of the complaint, file an answer there-to. The respondent shall specifically admit,deny, or explain each of the facts alleged inthe complaint, unless the respondent is withoutknowledge, in which case the respondent shallso state, such statement operating as a denial.All allegations in the complaint, if no answeris filed, or any allegation in the complaint notspecifically denied or explained in an answerfiled, unless the respondent shall state in theanswer that he is without knowledge, shall bedeemed to be admitted to be true and shall beso found by the Board, unless good cause tothe contrary is shown.The complaint and notice of hearing served onRespondents herein specifically states that unless ananswer to the complaint is filed within 10 days ofservice thereof all of the allegations in the com-plaint shall be deemed to be admitted to be trueand may be so found by the Board. In her Motionfor Summary Judgment, counsel for the GeneralCounsel alleges that Respondent has never filed ananswer to said complaint, has never requested anyextension of time to file said answer, and has notprovided any explanation for having not filed ananswer.In their response to the Notice To Show Cause,Respondents alleged that they, in fact, filed ananswer to the complaint on September 3, 1980,with Region 2 of the National Labor RelationsBoard and they indicated that they had attached acopy of that answer to their response. No suchanswer was appended to the copies of the responsereceived by the Board in Washington, D.C.In her response to Respondents' response to theNotice To Show Cause, counsel for the General SSS TYPOGRAPHERS, INC. ETC.293Counsel alleges that: (1) depsite Respondents' con-tention that they had filed an answer to the com-plaint in this case with Region 2 on September 3,1980, Region 2 has never received an answer andhas never been served with the attachment to Re-spondents' response to the Board's Notice ToShow Cause which was submitted as evidence ofproof of service of this answer;2(2) the ChargingParty was never served with an answer to thecomplaint, which is required pursuant to Section102.21 of the Board's Rules an Regulations, Series8, as amended; (3) assuming, arguendo, that saidanswer was, in fact, filed on September 3, 1980, itwas filed in an untimely fashion since the com-plaint was mailed on July 31, 1980, received by Re-spondents on August 2, 1980, and, pursuant to Sec-tion 102.20 of the Board's Rules and Regulations,Series 8, as amended, an answer was due 10 daysfrom the date of service of the complaint; and (4)further assuming, arguendo, that said answer was,in fact, filed on September 3, 1980, counsel for Re-spondents was put on notice by Adminstrative LawJudge Morton's "Order Severing Cases, CancellingHearing and Setting Date for Filing of Briefs,"which issued on October 9, 1980, that Region 2had never received an answer to the complaint inthis proceeding, thus, that refiling of its answer wasnecessary, yet Respondents never attempted torefile the answer. Respondents have not replied tothe assertions in the General Counsel's response.We agree with the General Counsel's contentionthat the record does not establish that Respondentsever filed an answer to the complaint as the Boardin Washington has never received Respondents'answer allegedly attached to its response to theNotice To Show Cause and the averments of Gen-eral Counsel and the Charging Party indicate theyhave never been served with an answer either.Nevertheless, even if such an answer exists andwas filed on September 3, 1980, we find that it wasfiled in an untimely fashion. The Regional Directorissued and mailed the complaint on July 31, 1980.As the proof of service submitted by counsel forthe General Counsel indicates, Respondents re-ceived the complaint on August 2, 1980. Pursuantto Section 102.20 of the Board's Rules and Regula-tions, Series 8, as amended, an answer to the com-plaint was due 10 days from the date of service ofthe complaint upon Respondents. It was not filedin that time period and no extension of time forfiling was sought. Thus, even assuming that Re-2 Counsel for the General Counsel further alleges that, on December 9,1980, she telephoned the office of Respondents' counsel and requestedthat said attachment be served on Region 2. As of January 9, 1981, thisattachment had not been received by Region 2.spondents' answer was filed on September 3, 1980,it was untimely filed.3Given these circumstances, and in accordancewith the rules set forth above, the allegations of thecomplaint are deemed to be admitted to be trueand are so found by the Board. Accordingly, wehereby grant the Motion for Summary Judgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTSAt all times material herein, AVJ Graphics, Inc.d/b/a Manhattan Graphic Productions (AVJ), aNew York corporation with an office and place ofbusiness in New York, New York, has been en-gaged in providing typographical, photo typeset-ting, and related services to commercial customers.At all times material herein, SSS Typographers,Inc. d/b/a Ace Typographers (Ace), a New Yorkcorporation with an office and place of business inNew York, New York, has been engaged in pro-viding typographical, photo typesetting, and relat-ed services to commercial customers.At all times material herein, Respondent AVJand Respondent Ace have been affiliated businessenterprises with common officers, ownership, di-rectors, management, and supervision; have formu-lated and administered a common labor policy af-fecting employees of said operations; have sharedcommon premises and facilities; have interchangedpersonnel with each other; and have held them-selves out to the public as a single integrated busi-ness enterprise.By virtue of their operations described above,Respondent AVJ and Respondent Ace constitute asingle integrated business enterprise and a singleemployer.Annually, Respondent AVJ and Respondent Acein the course and conduct of their operations de-scribed above, collectively, perform servicesvalued in excess of $50,000 for various enterpriseslocated in States other than the State of New York.We find, on the basis of the foregoing, that Re-spondents are, and have been at all times materialherein, employers engaged in commerce within themeaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.' See Livingston Powdered Metal. Inc., 253 NLRB No. 73 (1980); NealB. Scott Commodities. Inc., 238 NLRB 32 (1978).SSS TYPORAPHERS, INC. ETC. 293 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDII. THE LABOR ORGANIZATION INVOLVEDNew York Typographical Union No. 6, Interna-tional Typographical Union, AFL-CIO, is a labororganization within the meaning of Section 2(5) ofthe Act.III. UNFAIR LABOR PRACTICESOn May 14, 1980, the Charging Party, ReubenD. Lawrence III, an individual in Respondents'employ, filed an unfair labor practice charge underthe National Labor Relations Act, as amended,against Respondents in Case 2-CA-17244. On orabout May 30, 1980, the Charging Party filed acharge against Respondents with the OccupationalSafety and Health Administration. On or aboutJuly 11, 1980, Respondents discharged the Charg-ing Party. Since on or about July 11, 1980, Re-spondents have failed and refused to reinstate theCharging Party to his former position of employ-ment because he joined, supported, and assisted inactivities on behalf of the Union, because he filedan unfair labor practice charge against Respondentsand gave testimony in the form of an affidavit, andbecause he filed a charge against Respondents withthe Occupational Safety and Health Administra-tion.By the aforesaid conduct Respondents have in-terfered with, restrained, and coerced their em-ployees in the exercise of the rights guaranteedthem in Section 7 of the Act, and have discriminat-ed, and are discriminating, in regard to the hire ortenure or terms or conditions of employment oftheir employees, thereby discouraging membershipin a labor organization, and have discriminated,and are discriminating, against employees for filingcharges or giving testimony under the Act. Ac-cordingly, we find that Respondents did therebyengage in, and are engagaing in, unfair labor prac-tices within the meaning of Section 8(a)(1), (3), and(4) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondents set forth in sectionIII, above, occurring in connection with their oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondents have engaged inand are engaging in unfair labor practices withinthe meaning of Section 8(a)(1), (3), and (4) of theAct, we shall order that Respondents cease anddesist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Having found that Respondents unlawfully dis-charged Reuben D. Lawrence III, we shall orderthat Respondents offer Reuben D. Lawrence IIIimmediate and full reinstatement to his former jobor, if that job no longer exists, to a substantiallyequivalent job, without prejudice to his seniority orany other rights or privileges previously enjoyed,and make him whole for any loss of earnings hemay have suffered as a result of Respondents' dis-crimination against him in accordance with the for-mula set forth in F. W. Woolworth Company, 90NLRB 289 (1950), and Florida Steel Corporation,231 NLRB 651 (1977).4The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. SSS Typographers, Inc. d/b/a Ace Typogra-phers, and AVJ Graphics, Inc. d/b/a ManhattanGraphic Productions, are employers engaged incommerce within the meaning of Section 2(6) and(7) of the Act.2. New York Typographical Union No. 6, Inter-national Typographical Union, AFL-CIO, is alabor organization within the meaning of Section2(5) of the Act.3. By unlawfully discharging Reuben D. Law-rence III on or about July 11, 1980, Respondentshave interfered with, restrained, coerced, and dis-criminated against employees in the exercise of therights guaranteed them in Section 7 of the Act, andhave engaged in and are engaging in unfair laborpractices within the meaning of Section 8(a)(l), (3),and (4) of the Act.4. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondents,SSS Typographers, Inc. d/b/a Ace Typographersand AVJ Graphics, Inc. d/b/a Manhattan GraphicProductions, New York, New York, their officers,agents, successors, and assigns, shall:I. Cease and desist from:(a) Discharging its employees for engaging inunion activities or in concerted activities for their4 See, generally, Isis Plumbing d Healing Co., 138 NLRB 716 (1962).Member Jenkins notes that he would award interest on any backpayowed Reuben D. Lawrence Ill on the basis of his position set out inOlympic Medical Corporarion. 250 NLRB 146 (1980). SSS TYPOGRAPHERS, INC. ETC.295mutual aid or protection, or otherwise discriminat-ing in regard to hire or tenure of employment orany term and condition of their employment.(b) Discharging its employees for filing unfairlabor practice charges or giving testimony to theBoard.(c) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action neces-sary to effectuate the policies of the Act:(a) Offer Reuben D. Lawrence III immediateand full reinstatement to his former job or, if thatjob no longer exists, to a substantially equivalentposition, without prejudice to his seniority or anyother rights or privileges previously enjoyed, andmake him whole for any loss of earnings he mayhave suffered due to the discrimination practicedagainst him by paying him a sum equal to what hewould have earned, less any net interim earnings,plus interest, in the manner set forth in the sectionof this Decision and Order entitled "The Remedy."(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copy-ing, all payroll records, social security payment re-cords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(c) Post at their facility in New York, NewYork, copies of the attached notice marked "Ap-pendix."5Copies of said notice, on forms providedby the Regional Director for Region 2, after beingduly signed by Respondents' representative, shallbe posted by Respondents immediately upon re-ceipt thereof, and be maintained by them for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondents to insure that said notices are notaltered, defaced, or covered by any other material.s In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."(d) Notify the Regional Director for Region 2, inwriting, within 20 days from the date of this Order,what steps Respondents have taken to complyherewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge any employee forengaging in union activities or in concerted ac-tivities for the mutual aid or protection of em-ployees, or otherwise discriminate in regard tohire or tenure of employment or any term andcondition of employment.WE WILL NOT discharge any employee forfiling an unfair labor practice charge or givingtestimony before the Board.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of the rights guaranteed them bySection 7 of the Act.WE WILL offer Reuben D. Lawrence III im-mediate and full reinstatement to his formerjob or, if that job no longer exists, to a sub-stantially equivalent position, without preju-dice to his seniority or any other rights orprvileges previously enjoyed, and make himwhole for any loss of earnings he may havesuffered due to the discrimination practicedagainst him by paying him a sum equal towhat he would have earned, less any net inter-im earnings, plus interest.SSS TYPOGRAPHERS, INC. D/B/A ACETYPOGRAPHERS, AND AVJ GRAPH-ICS, INC. D/B/A MANHATTAN GRAPH-IC PRODUCTIONSSSS TYPOGRAPHERS, INC. ETC. 295